FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-15-00054-CV

                             Trial Court No. 2012-1207-CCL2

Sabre Energy Corporation, SonCo Holdings, LLC, Van W. Mounts and
Edwin Wesley Sano

Vs.

Well-Pro Service, L.P.
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Hope Sorensen
Motion fee                                  $10.00    Hope Sorensen
Supplemental clerk's record                $132.00    KYLE KUTCH
Clerk's record                              $78.00    GREGORY D. SMITH
Filing                                     $100.00    Hope Sorensen
Indigent                                    $25.00    Hope Sorensen
Required Texas.gov efiling fee              $20.00    Hope Sorensen
Supreme Court chapter 51 fee                $50.00    Hope Sorensen
TOTAL:                                     $425.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 18th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk